Title: To George Washington from Alexander Hamilton, 5 May 1794
From: Hamilton, Alexander
To: Washington, George


               
                  Sir,
                  Treasury Dept May 5. 1794.
               
               It appears to be the desire of the writers of the enclosed Letter, that it should be laid before you for your direction, which I accordingly do.  I think the Embargo will operate upon the case, notwithstanding the ultimate destination of the vessel. With perfect respect &c.
               
                  A. Hamilton
               
            